        Case 1:18-cv-01784-RAH Document 32-6 Filed 06/26/19 Page 1 of 2



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                      Plaintiff,                          No. 18-1784C

            v.                                            (Judge Hertling)

 UNITED STATES,

                      Defendant.

                           DECLARATION OF SEBASTIAN BATES

       I, Sebastian Bates, upon my personal knowledge and in accordance with 28 U.S.C. § 1746,

declare as follows:

       1.        I am a J.S.D. candidate at the Yale Law School, working over the summer at the

                 Jerome N. Frank Legal Services Organization as a law student intern under the

                 supervision of attorney Michael J. Wishnie.

       2.        J.S.D. candidates at the Yale Law School are required to complete a dissertation

                 that makes a substantial, original contribution to legal scholarship. Many are

                 graduates of the Law School’s LL.M. program. I graduated from that program in

                 the May of this year. I previously completed my first law degree at the University

                 of Oxford in 2017. I then clerked for Justice Johan Froneman at the Constitutional

                 Court of South Africa.

       3.        Over the summer of 2015, I interned for the Honorable Lisa Margaret Smith at the

                 United States District Court for the Southern District of New York.

       4.        As an LL.M. candidate, I enrolled in the Constitutional Litigation seminar, which

                 was taught by the Honorable John M. Walker, Jr., of the United States Court of
        Case 1:18-cv-01784-RAH Document 32-6 Filed 06/26/19 Page 2 of 2



               Appeals for the Second Circuit, and the Honorable Jeffrey A. Meyer, of the United

               States District Court for the District of Connecticut.

       5.      At the Veterans Legal Services Clinic, I am also assigned to matters before the

               United States Court of Appeals for the Federal Circuit, the United States Court of

               Appeals for Veterans Claims, and the United States District Court for the District

               of Connecticut as well as the Board for Correction of Naval Records.

I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on June 26, 2019 in New Haven, Connecticut.

                                                                              /s/ Sebastian Bates
                                                                                  Sebastian Bates
                                                                             Law Student Intern
                                                     Jerome N. Frank Legal Services Organization
